PER CURIAM.
This is an appeal from judgment and sentence of the Appellant for the offense of burglary, Section 810.02, Florida Statutes (1975). The jury found the Appellant guilty of burglary of a conveyance, and the Appellant was adjudicated guilty of the offense and sentenced to five years imprisonment. After having served one year of this term, Appellant was to be placed on probation for a period of five years.
The offense, herein charged, was a third degree felony punishable by imprisonment up to five years pursuant to Sections 810.-02(3), 775.082, Florida Statutes (1975). The Appellant was herein sentenced to combined terms of imprisonment and probation, which exceeded the maximum five year sentence by one year. As the State concedes, this was an illegal sentence. Moore v. State, 324 So.2d 690 (Fla. 1st DCA 1976); Troiano v. State, 347 So.2d 657 (Fla. 4th DCA 1977); Myers v. State, 347 So.2d 1053 (Fla. 4th DCA 1977). Accordingly, the Appellant’s sentence is modified to reduce the period of probation from five years to four years.
We have examined the remaining point on appeal and have found no reversible error.
Therefore, the judgment is affirmed and the sentence is affirmed as modified.
SMITH, Acting C. J., and ERVIN and BOOTH, JJ., concur.